DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/22 has been entered. Currently, claims 1-10 are pending.

Response to Arguments

Applicant's arguments filed 11/22/2 have been fully considered but they are not persuasive. The applicant asserts Kawana (US 2014/0023382), either alone or in combination with Waller (US 2013/0335772), does not disclose wherein when obtainment of the information regarding the designated image forming apparatus fails, a number of the designated image forming apparatus from which the obtainment of the information has failed is counted, and in the output of the file, the file including the number of the designated image forming apparatuses, information representing an error of the connection state with the designated image forming apparatus from which the obtainment of the information fails, and page count information previously obtained from the designated image forming apparatus from which the obtainment of the information fails is output, as set forth in claims 1, 9, and 10. The Examiner respectfully disagrees as the combination of Kawana and Waller disclose the above mentioned feature. Particularly, Kawana discloses storage device 305 that stores device configuration information, such as identification number of an image forming device. Storage device 305 also stores management information, such as event info, error code, error occurrence time, etc. (para 55). Storage device 305 is part of the monitoring program module responsible for monitoring the image forming device. Management server 105 monitors one or more image forming devices and collects and stores information such as, operation mode settings, counter values, such as the number of copies printed, status information, and error/failure information (paras 37 and 43-44). An image forming apparatus 100 can monitor events, whether typical or error/fault, and transmit status and other information to the management server 105 when an event occurs (paras 43-44 and 51-55). One example of an event that can be monitored is the amount of toner remaining in a toner bottle (paras 43-45). Notification of toner exhaustion is followed by replacement of the toner bottle at which point status information and counter value information is transmitted to the management server 105 (paras53-55, 57-59, 61, 69, 71, and 85). Waller discloses sending status updates to registered devices on a periodic basis, such as every minute, every five minutes, every day etc., or when an error occurs (para 39). Printer status information, such as printing, error, idle, etc. can be displayed to a user (figs. 4 and 6).  Thus, the combination of Kawana and Waller discloses wherein when obtainment of the information regarding the designated image forming apparatus fails, a number of the designated image forming apparatus from which the obtainment of the information has failed is counted, and in the output of the file, the file including the number of the designated image forming apparatuses, information representing an error of the connection state with the designated image forming apparatus from which the obtainment of the information fails, and page count information previously obtained from the designated image forming apparatus from which the obtainment of the information fails is output, as set forth in claims 1, 9, and 10. When an error occurs the status information, which is analogous to a connection state, and the counter value information is obtained, stored in memory, and output to the management server, an identification number of the image forming device can be part of this information. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the registering of a device to receive device status information on a periodic basis, as described by Waller, with the system of Kawana. The suggestion/motivation for doing so would have been to provide regular automatic status updates thereby reducing the burden on a user to manually query a device’s status and increasing user friendliness and system efficiency.

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kawana (US 2014/0023382) in view of Waller et al. (US 2013/0335772).
Regarding claim 1, Kawana discloses a management apparatus comprising, 
at least one memory storing instructions (see Fig. 4 and para 57, management server 105 storage device 408), and 
at least one processor (see Fig. 4 and para 57, CPU 402) executing the instructions causing the management apparatus to: 
one of a cycle or a schedule, at which a file is output, a type of apparatus information that should be included in the file, and a format of the file, wherein the file includes information regarding an image forming apparatus (see paras 51, 53, and 58, management server 105 periodically receives operation information from one or more image forming devices 100); 
receive a second designation of an image forming apparatus subjected to obtain the information regarding the image forming apparatus from at least one image forming apparatus (see Fig. 6 and paras 58-59, 65-66, 69, and 85, management server 105 receives and stores information regarding the operating status, IP address, serial number, count values of printed paper, toner bottle ID, alarm code, alarm occurrence time and date, etc. on the image forming devices 100 being monitored);
communicate with the image forming apparatus designated by the second designation to obtain the information regarding the designated image forming apparatus (see paras 43-44, 51-55, 68-69, 71 and 85, image forming apparatus 100 can monitor events, whether typical or error/fault, and transmit status and other information to the management server 105 when an event occurs, management server 105 periodically receives operation information from one or more image forming devices 100); 
generate and output the file including the information regarding the designated image forming apparatus (see paras 43-44, 51-55, 68-69, 71 and 85, management server 105 receives and stores information regarding the operating status, IP address, serial number, count values of printed paper, toner bottle ID, alarm code, alarm occurrence time and date, etc. on the image forming devices 100 being monitored); and 
store page count information, included in the information obtained from the designated image forming apparatus, indicating a number of pages printed by the designated image forming apparatus (see Fig. 6 and paras 58-59, 65-66, 69, and 85, management server 105 receives and stores information regarding the operating status, IP address, serial number, count values of printed paper, toner bottle ID, alarm code, alarm occurrence time and date, etc. on the image forming devices 100 being monitored); and 
 wherein the file includes, as the information regarding the designated image forming apparatus, network information of the designated image forming apparatus, a communication date and time with the designated image forming apparatus, a connection state with the designated image forming apparatus, the apparatus information corresponding to the type designated by the first designation, and the page count information (see Figs. 6 and 9, and paras 37, 43-45, 69, 71, and 85, management server 105 receives and stores information regarding the operating status, IP address, serial number, count values of printed paper, toner bottle ID, alarm code, alarm occurrence time and date, etc. on the image forming devices 100 being monitored), and 
wherein when obtainment of the information regarding the designated image forming apparatus fails, a number of the designated image forming apparatus from which the obtainment of the information has failed is counted, and in the output of the file, the file including the number of the designated image forming apparatuses, information representing an error of the connection state with the designated image forming apparatus from which the obtainment of the information fails, and page count information previously obtained from the designated image forming apparatus from which the obtainment of the information fails is output (see paras 37, 43-45, 51, 55, 57-59, 65, 68-69, and 85, storage device 305 that stores device configuration information, such as identification number of an image forming device, storage device 305 also stores management information, such as event info, error code, error occurrence time, etc., failures such as an error or alarm are output to management server 105, such information may include page count information, one example of an event that can be monitored is the amount of toner remaining in a toner bottle, notification of toner exhaustion is followed by replacement of the toner bottle at which point status information and counter value information is transmitted to the management server 105).
Kawana does not disclose expressly receive a first designation of one of a cycle or a schedule at which a file is output, a type of apparatus information that should be included in the file, and a format of the file.
Waller discloses receive a first designation of one of a cycle or a schedule at which a file is output, a type of apparatus information that should be included in the file, and a format of the file (see paras 27 and 39, a mobile phone is registered with a print server 130, the print server 130 monitors the status of printers 142-148 and may regularly update each registered mobile phone 110 of the current status of printers 142-148).
Regarding claims 9 and 10, Kawana discloses a non-transitory computer readable storage medium on which is stored a computer program for making a computer execute a method for a management apparatus and a method for a management apparatus comprising,
one of a cycle or a schedule, at which a file is output, a type of apparatus information that should be included in the file, and a format of the file, wherein the file includes information regarding an image forming apparatus (see paras 51, 53, and 58, management server 105 periodically receives operation information from one or more image forming devices 100); 
receive a second designation of an image forming apparatus subjected to obtain the information regarding the image forming apparatus from at least one image forming apparatus (see Fig. 6 and paras 58-59, 65-66, 69, and 85, management server 105 receives and stores information regarding the operating status, IP address, serial number, count values of printed paper, toner bottle ID, alarm code, alarm occurrence time and date, etc. on the image forming devices 100 being monitored);
communicate with the image forming apparatus designated by the second designation to obtain the information regarding the designated image forming apparatus (see paras 43-44, 51-55, 68-69, 71 and 85, image forming apparatus 100 can monitor events, whether typical or error/fault, and transmit status and other information to the management server 105 when an event occurs, management server 105 periodically receives operation information from one or more image forming devices 100); 
generate and output the file including the information regarding the designated image forming apparatus (see paras 43-44, 51-55, 68-69, 71 and 85, management server 105 receives and stores information regarding the operating status, IP address, serial number, count values of printed paper, toner bottle ID, alarm code, alarm occurrence time and date, etc. on the image forming devices 100 being monitored); and 
store page count information, included in the information obtained from the designated image forming apparatus, indicating a number of pages printed by the designated image forming apparatus (see Fig. 6 and paras 58-59, 65-66, 69, and 85, management server 105 receives and stores information regarding the operating status, IP address, serial number, count values of printed paper, toner bottle ID, alarm code, alarm occurrence time and date, etc. on the image forming devices 100 being monitored); and 
 wherein the file includes, as the information regarding the designated image forming apparatus, network information of the designated image forming apparatus, a communication date and time with the designated image forming apparatus, a connection state with the designated image forming apparatus, the apparatus information corresponding to the type designated by the first designation, and the page count information (see Figs. 6 and 9, and paras 37, 43-45, 69, 71, and 85, management server 105 receives and stores information regarding the operating status, IP address, serial number, count values of printed paper, toner bottle ID, alarm code, alarm occurrence time and date, etc. on the image forming devices 100 being monitored), and 
wherein when obtainment of the information regarding the designated image forming apparatus fails, a number of the designated image forming apparatus from which the obtainment of the information has failed is counted, and in the output of the file, the file including the number of the designated image forming apparatuses, information representing an error of the connection state with the designated image forming apparatus from which the obtainment of the information fails, and page count information previously obtained from the designated image forming apparatus from which the obtainment of the information fails is output (see paras 37, 43-45, 51, 55, 57-59, 65, 68-69, and 85, storage device 305 that stores device configuration information, such as identification number of an image forming device, storage device 305 also stores management information, such as event info, error code, error occurrence time, etc., failures such as an error or alarm are output to management server 105, such information may include page count information, one example of an event that can be monitored is the amount of toner remaining in a toner bottle, notification of toner exhaustion is followed by replacement of the toner bottle at which point status information and counter value information is transmitted to the management server 105).
Kawana does not disclose expressly receive a first designation of one of a cycle or a schedule at which a file is output, a type of apparatus information that should be included in the file, and a format of the file.
Waller discloses receive a first designation of one of a cycle or a schedule at which a file is output, a type of apparatus information that should be included in the file, and a format of the file (see paras 27 and 39, a mobile phone is registered with a print server 130, the print server 130 monitors the status of printers 142-148 and may regularly update each registered mobile phone 110 of the current status of printers 142-148).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the registering of a device to receive device status information on a periodic basis, as described by Waller, with the system of Kawana.
The suggestion/motivation for doing so would have been to provide regular automatic status updates thereby reducing the burden on a user to manually query a device’s status and increasing user friendliness and system efficiency.
Therefore, it would have been obvious to combine Waller with Kawana to obtain the invention as specified in claims 1, 9, and 10.

Regarding claim 2, Kawana further discloses wherein the instructions further cause the management apparatus to display an output result of the file and display, as the output result, information of the number of image forming apparatuses for which obtainment of the information regarding the designated image forming apparatus has failed (see paras 34, 37, 62-71, and 85, notification of status information is output for a user to view).  
Regarding claim 3, Kawana further discloses wherein the - 24 -10209139US01/P221-0282US instructions further cause the management apparatus to display, as the output result, the number of the designated image forming apparatuses (see paras 34, 37, 62-71, and 85, notification of status information for one or more image forming devices 100 is output for a user to view).  
Regarding claim 4, Kawana further discloses wherein the format of the file is selectable from CSV and XML (see para 68, XML format is used).  
Regarding claim 5, Waller further discloses wherein the schedule is selected and set from every month, every week, and every day (see paras 27 and 39, the schedule can be for every minute, every five minutes, every day, etc.).  
Regarding claim 6, Kawana further discloses wherein a file name of the file for the designated image forming apparatus changes at every timing (see Fig. 9 and paras 85-93, a file contains identification such as a time of occurrence).  
Regarding claim 7, Kawana further discloses wherein the file name represents a generation time of the file (see Fig. 9 and paras 85-93, a file contains identification such as a time of occurrence).  
Regarding claim 8, Kawana further discloses wherein the second designation includes designation of at least two image forming apparatuses (see paras 34 and 37, management server 105 periodically receives operation information from one or more image forming devices 100), and 
the file includes: the obtained page count information for an image forming apparatus for which obtainment of the information regarding the designated image forming apparatus at a first timing is successful (see Figs. 6 and 9, and paras 37, 43-45, 69, 71, and 85, management server 105 receives and stores information regarding the operating status, IP address, serial number, count values of printed paper, toner bottle ID, alarm code, alarm occurrence time and date, etc. on the image forming devices 100 being monitored); and 
for an image forming apparatus for which obtainment of the information regarding the designated image forming apparatus at the first timing has failed, the page count information obtained at a second timing before the first timing according to one of the cycle or the schedule, and information representing that the obtainment of the information has failed (see paras 37, 43-45, 51, 57-59, 65, 68-69, and 85, failures such as an error or alarm are output to management server 105, such information may include page count information).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R MILIA whose telephone number is (571)272-7408. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached at 571-272-7773. The fax phone for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R MILIA/             Primary Examiner, Art Unit 2677